Exhibit 1.1 TABLE OF CONTENTS 1. PRELIMINARY NOTES 5 Interpretation 5 1.2. Items Affecting the Comparability of Financial Information of Prior Years 5 Caution Regarding Forward-looking Statements 6 2. CORPORATE STRUCTURE 7 Jurisdiction of Incorporation7 7 Current Organization 7 2.3. Discontinued Operations 7 3. GENERAL DEVELOPMENT OF THE BUSINESSES 8 Three-year History and Significant Acquisitions and Divestitures 8 Business Focus 10 4. DESCRIPTION OF THE BUSINESS 11 4.1. Overview 11 Reportable Operating Segments 11 Targeted Therapies 11 Specialty Isotopes – Sterilization Technologies 14 4.5. Specialty Isotopes – Medical Isotopes 17 4.6. Corporate and Other 25 Divested Businesses 25 4.8. Customers 26 Employees 27 4.10. Principal Facilities 27 4.11. Research and Development 28 Regulatory Compliance 28 Environment, Health, Safety and Governance 30 5. RISK FACTORS 31 6. SELECTED CONSOLIDATED FINANCIAL INFORMATION 45 Summary Annual Information 45 Capital Structure 45 Shareholders Rights Plan 46 Dividend and Share Buy Backs 46 6.5. Ownership and Other Restrictions 47 7. MANAGEMENT’S DISCUSSION AND ANALYSIS 47 8. MARKET FOR SECURITIES 48 Trading Price and Volume 48 9. LEGAL PROCEEDINGS 49 AECL Arbitration 49 Bioequivalence Studies 49 Arbitration with Life Technologies Corporations 49 Radiation Overexposure Claim 50 9.5. Factory Mutual Global 50 9.6. BioAxone BioSciences 50 DIRECTORS AND OFFICERS 50 10.1. Directors 50 Executive Officers 57 Cease Trade Orders, Bankruptcies, Penalties or Sanctions 58 10.4. Conflicts of Interest 58 FINANCE & AUDIT COMMITTEE 58 11.1. Composition of Finance & Audit Committee 58 Auditor Fees 59 Pre-approval Policy for External Auditor Services 60 INTEREST OF MANAGEMENT AND OTHERS IN MATERIAL TRANSACTIONS 60 TRANSFER AGENT AND REGISTRAR 60 14. MATERIAL CONTRACTS 60 EXPERTS 60 16. ADDITIONAL INFORMATION 60 SCHEDULE A – NORDION INC. FINANCE AND AUDIT COMMITTEE CHARTER 62 Appendix A – Position Description of Chair of the Finance & Audit Committee 71 SCHEDULE B – GLOSSARY 72 3 Nordion®, Science Advancing Health®, and GammaFIT™ are trademarks or registered trademarks of Nordion Inc. or its subsidiaries. TheraSphere® is a registered trademark of Theragenics Corporation used under license by Nordion (Canada) Inc. The following are trademarks or registered trademarks belonging to the companies indicated: Bexxar® GlaxoSmithKline CardioGen-82®
